Citation Nr: 0522369	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claim for entitlement to service connection for 
residuals of a fractured left elbow.

2.  Whether new and material evidence has been received to 
reopen claim for entitlement to service connection for 
residuals of a fractured left leg.

3.  Whether new and material evidence has been received to 
reopen claim for entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a 
fractured left elbow.

6.  Entitlement to service connection for residuals of a 
fractured left leg.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The appellant served in the South Carolina Army National 
Guard from February 1966 to May 1970 and had active military 
service from April 1966 to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  A Notice of Disagreement was 
received in February 2003.  A Statement of the Case was 
issued in September 2003.  A timely appeal was received in 
November 2003.  

The appellant appeared and testified at a hearing before the 
undersigned Acting Veterans Law Judge held at the RO in March 
2005.

New and material evidence having been received and the 
appellant's claims for service connection for left elbow 
fracture and left leg fracture reopened, the issues of 
service connection for fractures of the left elbow and left 
leg are addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the appellant's claims for 
service connection for left elbow fracture, left leg fracture 
and bilateral hearing loss in a September 1996 rating 
decision.  The RO notified him of the decision in September 
1996, and that decision was final.

2.  Some of the new evidence received since September 1996 is 
material as to the claims for service connection for 
fractures of the left elbow and left leg because it relates 
to an unestablished fact (i.e., credible evidence of or 
leading to credible evidence of an in-service injury) 
necessary to establish a claim for service connection, and it 
provides a reasonable possibility of substantiating the 
appellant's claims.

3.  None of the new evidence received since September 1996 is 
material as to the claim for service connection for bilateral 
hearing loss.

4.  There is no evidence that the appellant's tinnitus is 
related to any injury or disease incurred during a period of 
active duty for training, or any injury incurred during a 
period of inactive duty for training. 


CONCLUSIONS OF LAW

1.  The September 1996 RO rating decision that denied service 
connection for residuals of a fractured left elbow, residuals 
of a fractured left leg, and bilateral hearing loss is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2004).

2.  The appellant's claims for service connection for 
residuals of a fractured left elbow fracture and a left leg 
are reopened because new and material evidence has been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The appellant's claim for service connection for 
bilateral hearing loss is not reopened because new and 
material evidence has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the 
appellant in December 2002, prior to the initial AOJ 
decision.  In this letter, the RO specifically explained the 
evidence necessary to reopen the appellant's claims to reopen 
service connection for his residual fractures of the left 
elbow and left leg, as well as for bilateral hearing loss.  
The RO also explained the evidence necessary to establish 
entitlement to service connection, but did not specifically 
address the issue of tinnitus.  Thus, the December 2002 VCAA 
letter failed to notify the appellant of the evidence 
required to substantiate his claim for service connection for 
tinnitus.  

However, the RO specifically explained to the appellant in 
the reasons and bases of the January 2003 rating decision and 
the September 2003 Statement of the Case (SOC) what the 
evidence must be shown in order to establish service 
connection for tinnitus.  The appellant was not prejudiced by 
not receiving the specific VCAA notification prior to the 
initial RO decision, as he had over a year to respond to the 
SOC prior to the certification of his appeal to the Board.  

In light of the foregoing correspondence, the RO advised the 
appellant of the first, second and third elements required by 
the Pelegrini II Court as stated above.  In addition, he was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The September 2003 SOC 
and December 2003 Supplemental Statement of the Case (SSOC) 
also notified the appellant of the specific reasons why these 
particular claims were denied, and the information and 
evidence needed to substantiate the claims. 

Subsequent VCAA notice was also sent to the appellant in 
February 2003 without specifically listing the issues on 
appeal.  

Although the VCAA notice letters provided to the appellant do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, when read as a whole, give notice to the appellant 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claims, or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  When the appellant has received notice that 
complies with the statute and regulation, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  Id.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
appellant's service medical records are in the file for his 
period of active service.  Army National Guard personnel 
records are in the file as well.  The RO also obtained 
private treatment records identified by the appellant, and he 
submitted other private treatment records.  He has not 
identified any treatment at a VA medical facility for any of 
his claimed conditions.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
appellant has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the appellant's 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant was not provided VA examinations in connection 
with these service connection claims.  When a claim is one to 
reopen a finally decided claim, however, VA is not obligated 
to provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii).  Since the RO had determined 
that the appellant failed to submit new and material evidence 
to reopen his claims for service connection for left elbow 
fracture, left leg fracture and bilateral hearing loss, VA 
was not obligated to provide him with a medical examination.

VA examination was also not needed on the appellant's claim 
for service connection for tinnitus because there is no 
competent evidence that the currently diagnosed tinnitus may 
be associated with an injury or disease incurred during a 
period of active duty for training or an injury incurred 
during a period of inactive duty for training.  His service 
medical records show no pertinent complaints or diagnoses 
and, although the appellant has alleged a continuity of 
symptomatology (but not treatment) since his period of active 
duty for training from April to October 1966, no medical 
records were provided to support his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Since there is no competent evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed tinnitus and the appellant's National 
Guard service, VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  

II.  Analysis - Claims to Reopen

The appellant's claims for service connection for residual 
fractures of the left elbow and left leg and for bilateral 
hearing loss were previously denied by a September 1996 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the appellant is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c).  The appellant did 
not at any time indicate disagreement with this rating 
decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

In November 2002, the RO received the appellant's claims for 
service connection for residuals of a left arm fracture and a 
left leg fracture, bilateral hearing loss and tinnitus.  
Since the claims for service connection for residuals of a 
left arm fracture, left leg fracture and bilateral hearing 
loss had been previously denied, the November 2002 claim is 
one to reopen as to those issues.  VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, which is the September 1996 rating decision.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence 
received subsequent to September 1996 is presumed credible 
for the purposes of reopening unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
 
Evidence received since September 1996 consists of the 
appellant's statements and March 2005 hearing testimony; 
service personnel records; inpatient treatment records from 
University Hospital from September 21, 1969 through February 
7, 1970 and March 24, 1970 through April 10, 1970; inpatient 
treatment records from Doctors Hospital from July 27, 1975 
through July 31, 1975; inpatient treatment records from 
Edgefield County Hospital from January 16, 2000 through 
January 19, 2000; hearing loss test results from July 2001; 
private Ear, Nose, and Throat (E.N.T.) treatment records from 
April 1977 through July 1978; private treatment records from 
Dr. G. R. from June 1976 through July 2002; private treatment 
records from Dr. M. M. from July 2001; work-related medical 
records from December 2000; and lay statements from the 
appellant's spouse received in January 2003 and his buddy 
John received in November 2003.

Left Elbow and Left Leg Fractures

Presuming the credibility of the above evidence, the Board 
finds that most of this evidence is new, in that the RO's 
September 1996 rating decision did not review the inpatient 
treatment records; the appellant's statements made in 
December 2002; his testimony on March 2005; and the 
statements from his spouse and buddy.  This evidence is 
material for purposes of reopening the claims since it 
relates to unestablished facts (i.e., credible evidence of or 
leading to evidence of current disabilities and service-
related injuries).  Specifically, the appellant has claimed 
that he fractured his left elbow and left leg in a motor 
vehicle accident that happened on September 21, 1969 while he 
was on his way to attend a drill for the National Guard 
(i.e., inactive duty for training) in McCormick, South 
Carolina.  The appellant's inpatient treatment records from 
the University Hospital indicate that the appellant was 
hospitalized from September 21, 1969 to February 7, 1970 for 
injuries sustained in a motor vehicle accident to include a 
fracture of the left elbow, fracture of the left femur, 
fracture of the left proximal tibia, and fracture midshaft of 
the left tibia and fibula.  The appellant testified that, 
enroute to a drill on Sunday, September 21, 1969, he fell 
asleep at the steering wheel and wrecked his car.  He 
testified that he was supposed to report for duty at 8:00 
a.m., and the accident occurred around 7:30 a.m.  In 
addition, the appellant's buddy John stated in his letter to 
VA that he was on his way to National Guard Armory as a 
member of the 122nd Engineer Battalion, Company A in 
McCormick, South Carolina on the morning of September 21, 
1969 when he found the appellant in his wrecked vehicle.  It 
is noted that the appellant's service personnel records 
indicate that he was also assigned to the 122nd Engineer 
Battalion, Company A.  He indicated that he had left at 
approximately 6:00 a.m.  Assuming the credibility of this 
evidence, it provides a reasonable possibility of 
substantiating the claim.  

An individual who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty for training, and who is disabled 
or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty for training shall be 
deemed to have been on active duty for training or inactive 
duty for training, as the case my be.  VA will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from an injury or covered disease so incurred.  In 
making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

The appellant's testimony substantiates that he was on his 
way to inactive duty for training and that, while he was 
enroute, he was involved in a motor vehicle accident around 
7:30 a.m., one-half hour before he was to report for duty.  
His buddy John's statement supports the appellant's testimony 
that his accident was on the route to McCormick, South 
Carolina, where drill was being held.  The inpatient 
treatment records from University Hospital document that the 
appellant sustained fractures to his left elbow and left leg 
on September 21, 1969.  The Board finds this evidence to be 
new and material and, therefore, reopens the appellant's 
claims for service connection for fractures of the left elbow 
and left leg.  However, the Board cannot, at this point, 
adjudicate the reopened claims, as further development of the 
appellant's claims is required.  This is detailed in the 
REMAND below.

Bilateral Hearing Loss

Presuming the credibility of the above evidence, the Board 
finds that only some of it relating to the appellant's claim 
for service connection for bilateral hearing loss is new, in 
that the RO's September 1996 rating decision did not review 
the hearing test results from September 2001, the appellant's 
statement made in April 2003, or his wife's statement 
received in January 2003.  This evidence is, however, not 
material in that it is cumulative and redundant.  
Specifically the RO had already reviewed the appellant's 
service medical records and the E.N.T. treatment records from 
April 1977 through July 1978, which show that the appellant 
had a high frequency bilateral hearing loss.  The new medical 
evidence showing the appellant currently has bilateral 
hearing loss is merely cumulative because the evidence before 
the RO in September 1996 already proved this fact.  The RO 
denied the appellant's claim in September 1996 because there 
was no evidence that the appellant's current bilateral 
hearing loss was related to any active duty.  

Although the appellant testified that he had a head cold 
during his period of active duty for training in 1966, and 
that thereafter he lost a lot of high frequency hearing, the 
Board finds this evidence to not be material.  Although the 
appellant can testify as to his symptoms, he is not qualified 
to testify that he had high frequency hearing loss, which is 
a medical diagnosis.  Nor is he qualified to render the 
opinion that his high frequency hearing loss is due to the 
cold he testified he had during his period of active duty for 
training.  The appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical diagnoses 
or opinions.  Therefore, his statements that he had high 
frequency hearing loss are insufficient to demonstrate that 
his claimed bilateral hearing loss was incurred during his 
period of active duty for training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Such assertions 
cannot serve as the predicate to reopen a claim.  The 
appellant cannot meet his burden to present new and material 
evidence to reopen his claim for service connection for 
bilateral hearing loss by relying upon his own opinions as to 
medical matters.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The Board, therefore, denies reopening the appellant's claim 
for bilateral hearing loss.  The appellant's appeal is 
denied.

III.  Analysis - Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The appellant testified that, during his period of active 
duty for training in 1966, he had a severe head cold, which 
resulted in ringing in his ears that has continued since that 
time.  

The service medical records show that the appellant reported 
to sick call on October 4, 1966 with a cold and sore throat.  
The appellant's DD 214 shows that he was released from active 
duty for training on October 14, 1966.  His separation 
examination was performed on September 30, 1966, and did not 
show any findings that the appellant had a cold or was coming 
down with a cold.  Audiometer testing showed the appellant's 
hearing to be well within normal limits.  An annual physical 
performed on September 24, 1967 showed the appellant had 
decreased hearing acuity at 4000 hertz and a hearing 
impairment was diagnosed.  The examination, however, did not 
diagnosis tinnitus.

The first medical evidence that the appellant has tinnitus is 
from an April 15, 1977 treatment record, when the appellant 
visited a private E.N.T. and complained of ringing in his 
ears.  The E.N.T. diagnosed the appellant to have tinnitus.  
Records from a July 2001 work-related physical show that the 
appellant indicated that he continues to have ringing in his 
ears.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is 
against concluding that the appellant's current tinnitus is 
related to his Army National Guard service.  There is no 
record in the service medical records that he had tinnitus.  
Although the service medical records do show that the 
appellant was treated for a cold and sore throat on October 
4, 1966, there is no indication that the cold was so severe 
that it would cause damage to the appellant's ears resulting 
in tinnitus.  There was no follow-up treatment shown, and the 
appellant did not testify that he was seen follow-up 
treatment by any physician for treatment of the head cold and 
subsequent tinnitus.  At the September 1967 annual physical, 
the appellant did not report having any problems with his 
ears or his hearing.  The first medical evidence showing that 
the appellant has tinnitus is April 1977, over nine years 
later.  Service connection is, therefore, not warranted 
because there is no medical evidence that the appellant's 
current tinnitus is related to any injury or disease incurred 
during a period of active duty for training or any injury 
incurred during a period of inactive duty for training.

The Board further notes that the presumptions afforded to 
veterans are not applicable to the appellant's claim.  In 
order to be entitled to the benefits of certain presumptions 
under the law, the appellant must first achieve veteran 
status.  A veteran is a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, 
naval, and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Since the evidence does not show that the appellant's 
tinnitus was incurred during a period of active or inactive 
duty for training, he is not entitled to veteran status and, 
consequently, is not entitled to the presumptions afforded to 
veterans.

Having found that the appellant's tinnitus is not related to 
his Army National Guard service, the appellant's appeal is 
denied.


ORDER

1.   New and material evidence having been received, the 
appellant's claim for entitlement to service connection for 
fracture, left elbow, is reopened.

2.  New and material evidence having been received, the 
appellant's claim for entitlement to service connection for 
fracture, left leg, is reopened.

3.  New and material evidence having not been received, the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss is not reopened.

4.  Entitlement to service connection for tinnitus is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the appellant's claims for 
entitlement to service connection for left elbow fracture and 
left leg fracture.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

An individual who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty for training, and who is disabled 
or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty for training shall be 
deemed to have been on active duty for training or inactive 
duty for training, as the case my be.  VA will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from an injury or covered disease so incurred.  In 
making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  38 C.F.R. 
§ 3.6(e).

The RO denied the appellant service connection for the 
fractures of his left elbow and left leg on the basis that he 
has failed to prove that he was enroute to inactive duty for 
training on the morning of September 21, 1969, when the 
appellant was injured in a motor vehicle accident.  The Board 
finds, however, that the RO has not taken all steps to assist 
the veteran in obtaining evidence that he was on active duty 
for training on the day of his motor vehicle accident.  The 
RO, therefore, must make every effort to contact the South 
Carolina Army National Guard and request any military 
records, including unit records, morning reports, attendance 
records, payroll records, etc., that would tend to show that 
the veteran was on inactive duty for training the weekend of 
September 20, 1969, to September 21, 1969.

In addition, the appellant testified that there was a police 
report regarding the accident on September 21, 1969.  The RO 
should make an attempt to obtain this police report.  The 
Board notes that the accident was said to be on a state 
highway, and it is, therefore, most likely that the report 
would have been filed with the South Carolina State Police.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Office of the 
Adjutant General for South Carolina, or any 
other appropriate agency, and request records, 
such as unit records, attendance records, 
morning reports, payroll records, etc., for 
the Army National Guard's 122nd Engineer 
Battalion, Company A, stationed in McCormick, 
South Carolina for the period of September 20, 
1969 through September 21, 1969, in order to 
determine whether he was ordered to ACDUTRA or 
INACDUTRA service on those dates.  Associate 
all requests and records received with the 
claims file.  If records are unavailable from 
any sources, a negative reply is requested.

2.  The RO should contact the South Carolina 
State Police and request the accident report 
for the appellant's motor vehicle accident on 
September 21, 1969.  Associate all requests 
and records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.  If a fee is 
requested, advise the veteran that the 
accident report is available and that he is 
responsible for paying the fee to obtain the 
report and submitting to VA for consideration.

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, an SSOC should be 
issued to the appellant and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board 
for further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


